Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .			
2.	Claims 1-22 are presented for examination. 
3.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 1/17/20 was considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,539937. Although the claims at issue are not identical, they are not patentably distinct from each other because they .
	After analyzing the language of the claims, initially it should be noted that the Patent No. 10,539937, having the same inventive entity. The Assignee in all applications is the same. 
Claims 1, 4, 7, 11 and 21 of the instant application is anticipated by patent claims 1, 4 and 9 in that claims 1, 4 and 9 of the patent contains all the limitations of claims 1, 4, 7, 11 and 21 of the instant application. Claims 1, 4, 7, 11 and 21 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. In re Berg, 140 F.3d1428, 1431, 46 USPQ2d 1226, 1229 (Fed. Cir. 1998).
7.	A comparison of the independent claims in the instant application and US patent application are shown in the table below.
US Patent No. 10,539,937
Instant Application (16/745683)
1.  An environmental control management system configured to provide environmental control management for a plurality of controlled sites, the 
environmental control management system comprising: a static data store 
comprising: a site intelligence database comprising a meter demand target 
associated with meters providing power to a plurality of effectors dispersed 
through the plurality of controlled sites;  and an equipment intelligence database comprising a seasonal values table 
setting each of the plurality of effectors to activate for a first duration of time prior to each site associated with each effector being scheduled for occupancy, the first duration comprising a ramp time, and wherein the controller further comprises a run time, ramp time, and load rolling engine configured to alter the schedule by changing the first duration in response to 
a meter demand target whereby an electrical load associated with at least a 
subset of the plurality of effectors is maintained below the meter demand 
target, the altering comprising increasing the first duration of at least one of the plurality of effectors to cause an actuation of the at least one of the plurality of effectors to be asynchronous with a further actuation of a further at least one of the plurality of effectors. 


management system configured to provide environmental control management for at least one of a plurality of controlled sites, the method comprising: importing data representative of a calendar containing a plurality of calendar events, by a calendar activity engine of a controller, wherein the data comprises at least one of dates, times, use types, and rooms;  assigning, by a run time, ramp time, and load rolling 

environmental control management system comprising: a static data store 
comprising: a site intelligence database comprising a meter demand target 
associated with meters providing power to a plurality of effectors dispersed 
through the plurality of controlled sites;  and an equipment intelligence database 
setting each of the plurality of effectors to activate for a first duration of time prior to each site associated with each effector being scheduled for occupancy, the first duration comprising a ramp time, and wherein the controller further comprises a run time, ramp time, and load rolling engine configured to alter the schedule by changing the first duration in response to 
a meter demand target whereby an electrical load associated with at least a 
subset of the plurality of effectors is maintained below the meter demand 
target, the altering comprising increasing the first duration of at least one of the plurality of effectors to cause an actuation of the at least one of the plurality of effectors to be asynchronous with a further actuation of a further at least one of the plurality of effectors. 

9.  The environmental control management system of claim 8, further 
comprising wherein the scheduling the operation of each of the plurality of 
effectors in response to the occupancy pattern further comprises: calculating, 
by the calendar activity engine, an event proximity window comprising a 
determined duration of time wherein events spaced apart by no less than the 

effector and the further effector each have central plant-peripheral unit 
relationships with the central plant, aggregating a load of the effector and 
the further effector to calculate an aggregated plant load;  and in response to the determining indicating that the aggregated plant load is less than a central plant minimum load requirement, selecting by the controller a second further effector for actuating and instructing, by the controller the second further effector to actuate.

management system configured to provide environmental control management for at least one of a plurality of controlled sites, the method comprising: importing data representative of a calendar containing a plurality of calendar events, by a calendar activity engine of a controller, wherein the data comprises at least one of dates, times, use types, and rooms;  calculating, by the 
associated with a central plant shared with the at least one effector;  in 
response to the determining indicating that the effector and the further 
effector each have central plant-peripheral unit relationships with the central plant, aggregating a load of the effector and the further effector to calculate an aggregated plant load; and in response to the determining indicating that the aggregated plant load is less than a central plant minimum load requirement, selecting by the controller a second further effector for actuating and instructing, by the controller the second further effector to actuate.

environmental control management system comprising: a static data store 
comprising: a site intelligence database comprising a meter demand target 
associated with meters providing power to a plurality of effectors dispersed 

setting each of the plurality of effectors to activate for a first duration of time prior to each site associated with each effector being scheduled for occupancy, the first duration comprising a ramp time, and wherein the controller further comprises a run time, ramp time, and load rolling engine configured to alter the schedule by changing the first duration in response to 
a meter demand target whereby an electrical load associated with at least a 
subset of the plurality of effectors is maintained below the meter demand 
target, the altering comprising increasing the first duration of at least one of the plurality of effectors to cause an actuation of the at least one of the plurality of effectors to be asynchronous with a further actuation of a further at least one of the plurality of effectors. 

4.  The environmental control management system of claim 2, wherein 
assigning the ramp time comprises performing a method of daily 
weather-responsive effector ramp time determination comprising: obtaining a 
mode of a thermostat, wherein obtaining the mode of the thermostat comprises: 

temperature;  retrieving, from the seasonal values table of at least one of the equipment intelligence database of the static data store, an outside air 
cooling enable temperature (OACET) of the thermostat;  retrieving, from the 
seasonal values table of at least one of the equipment intelligence database of 
the static data store, an outside air heating enable temperature (OAHET) of the thermostat;  comparing, by the controller, the forecast high temperature to the OACET;  comparing, by the controller, the forecast low temperature to the OAHET;  the controller configured to, in response to the forecast high 
temperature being less than or equal to the OACET and the forecast low 
temperature being greater than or equal to the OAHET, select an automatic mode 
for the thermostat;  the controller configured to, in response to the forecast 
high temperature being less than or equal to the OACET and the forecast low 
temperature being less than or equal to the OAHET, select a heating mode for 
the thermostat;  the controller configured to, in response to the forecast high 
temperature being greater than or equal to the OACET and the forecast low 
temperature being less than or equal to the OAHET, select the automatic mode 
for the thermostat;  and the controller configured to, in response to the 
forecast high temperature being greater than or equal to the OACET and the 
forecast low temperature being greater than or equal to the OAHET, select a 
cooling mode for the thermostat;  and the controller further configured to, in 
response to the mode of the thermostat being the cooling mode, perform, by the 

establishment procedure;  the controller further configured to, in response to 
the mode of the thermostat being the heating mode, perform, by the run time, ramp time, and load rolling engine, a heating mode ramp time establishment procedure; and the controller further configured to, in response to the mode of the thermostat being the automatic mode, perform, by the run time, ramp time, and load rolling engine, an automatic mode ramp time establishment procedure.

management system configured to provide environmental control management for at least one of a plurality of controlled sites, the method comprising: importing data representative of a calendar containing a plurality of calendar events, by a calendar activity engine of a controller, wherein the data comprises at least one of dates, times, 
automatic mode for the thermostat;  and in response to the forecast high 
temperature being greater than or equal to the OACET and the forecast low 
temperature being greater than or equal to the OAHET, setting a cooling mode 
for the thermostat;  and in response to the mode of the thermostat being the cooling mode, performing, by the run time, ramp time, and load rolling engine, a cooling mode ramp time establishment procedure;  in response to the mode of the thermostat being the heating mode, performing, by the run time, ramp time, and load rolling engine, a heating mode ramp time establishment procedure;  and in response to the mode of the thermostat being the automatic mode, performing, by the run time, ramp time, and load rolling engine, an automatic mode ramp time establishment procedure.

environmental control management system comprising: a static data store 
comprising: a site intelligence database comprising a meter demand target 
associated with meters providing power to a plurality of effectors dispersed 
through the plurality of controlled sites;  and an equipment intelligence database comprising a seasonal values table comprising environmental characteristics associated with each effector of the plurality of effectors;  a dynamic user data store comprising a calendar activity database configured to store an occupancy pattern of the plurality of controlled sites;  and a controller configured to receive the occupancy pattern from the calendar activity database and schedule operation of each of the plurality of effectors in response to the occupancy pattern wherein scheduling operation comprises 
setting each of the plurality of effectors to activate for a first duration of time prior to each site associated with each effector being scheduled for occupancy, the first duration comprising a ramp time, and wherein the controller further comprises a 
a meter demand target whereby an electrical load associated with at least a 
subset of the plurality of effectors is maintained below the meter demand 
target, the altering comprising increasing the first duration of at least one of the plurality of effectors to cause an actuation of the at least one of the plurality of effectors to be asynchronous with a further actuation of a further at least one of the plurality of effectors. 

duration comprising a ramp time, and wherein the controller further comprises a 
run time, ramp time, and load rolling engine configured to alter the schedule by changing the first duration in response to a meter demand target whereby an 
electrical load associated with at least a subset of the plurality of effectors is maintained below the meter demand target, the altering comprising increasing the first duration of at least one of the plurality of effectors to cause an actuation of the at least one of the plurality of effectors to be asynchronous with a further actuation of a further at least one of the plurality of effectors.
1.  An environmental control management system configured to provide environmental control management for a plurality of controlled sites, the 
environmental control management system comprising: a static data store 
comprising: a site intelligence database comprising a meter demand target 
associated with meters providing power to a plurality of effectors dispersed 
through the plurality of controlled sites;  and an equipment intelligence database comprising a seasonal values table comprising environmental characteristics associated with each effector of the plurality of effectors;  a dynamic user data store comprising a calendar activity database configured to store an occupancy pattern of the plurality of controlled sites;  and a controller configured to receive the occupancy pattern from the calendar activity database and schedule operation of each of the plurality of effectors in response to the occupancy pattern wherein scheduling operation comprises setting each of the plurality of effectors to activate for a first duration of time prior to each site associated with each effector being scheduled for occupancy, the first duration comprising a ramp time, and wherein the controller further comprises a 
a meter demand target whereby an electrical load associated with at least a 
subset of the plurality of effectors is maintained below the meter demand 
target, the altering comprising increasing the first duration of at least one of the plurality of effectors to cause an actuation of the at least one of the plurality of effectors to be asynchronous with a further actuation of a further at least one of the plurality of effectors. 

9.  The environmental control management system of claim 8, further 
comprising wherein the scheduling the operation of each of the plurality of 
effectors in response to the occupancy pattern further comprises: calculating, 
by the calendar activity engine, an event proximity window comprising a 
determined duration of time wherein events spaced apart by no less than the 
event proximity window are mergeable as a single event;  merging, by the calendar activity engine, at least two calendar events of the plurality of calendar events, in response to the at least two calendar events occupying time slots lying within the event proximity window;  identifying, by an equipment intelligence engine of the controller, at least one effector of the plurality of effectors of the environmental control management system, wherein the at least one effector is associated with the site of the calendar event; determining, by the equipment intelligence engine of the controller, whether at least one further effector of the plurality of effectors of the environmental control management system has a central plant-peripheral unit relationship wherein the further effector is associated with a central plant shared 
effector and the further effector each have central plant-peripheral unit 
relationships with the central plant, aggregating a load of the effector and 
the further effector to calculate an aggregated plant load;  and in response to the determining indicating that the aggregated plant load is less than a central plant minimum load requirement, selecting by the controller a second further effector for actuating and instructing, by the controller the second further effector to actuate.

management system configured to provide environmental control management for at least one of a plurality of controlled sites, the method comprising: importing data representative of a calendar containing a plurality of calendar events, by a calendar activity engine of a controller, wherein the data comprises at least one of dates, times, use types, and rooms;  assigning, by a run time, ramp time, and load rolling engine of the controller, a ramp time to each calendar event;  instructing, by the controller, an effector to actuate in response to the ramp time assigned to a first calendar event of the plurality of calendar events, wherein actuating comprises at least one of turning on, turning off, increasing power, and decreasing power;  calculating, by the calendar activity engine, an event proximity window comprising a determined duration of time wherein events spaced apart by no less than the event proximity window are mergeable as a single event;  and merging, by the calendar activity engine, at least two calendar events of the plurality of calendar events, in response to the at least two calendar events occupying time .



Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 4-10 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuoka et al. (Matsuoka), US publication no. 2014/03121281.

calculating, by the calendar activity engine, an event proximity window comprising a determined duration of time wherein events spaced apart by no less than the event proximity window are mergeable as a single event [para 26, 36, 39, 76];  
merging, by the calendar activity engine, at least two calendar events of the plurality of calendar events, in response to the at least two calendar events occupying time slots lying within the event proximity window [para 36, 99]; 
identifying, by an equipment intelligence engine of the controller, at least one effector of a plurality of effectors of the environmental control management system, wherein the at least one effector is associated with a site of the calendar event [para 9, 26, 39];  
determining, by the equipment intelligence engine of the controller, whether at least one further effector of the plurality of effectors of the environmental control management system has a central plant-peripheral unit relationship wherein the further effector is associated with a central plant shared with the at least one effector [para 33, 36, 47];  

in response to the determining indicating that the aggregated plant load is less than a central plant minimum load requirement, selecting by the controller a second further effector for actuating and instructing, by the controller the second further effector to actuate [para 30, 38, 50, 99].
Matsuoka discloses:
[0009] A variety of thermostats are also disclosed.  According to some embodiments, an intelligent network-connected thermostat for controlling an operation of an HVAC system in a smart home environment is disclosed.  The thermostat may include a variety of components.  For example, the thermostat may include HVAC control circuitry operable to actuate one or more elements of the HVAC system, and one or more sensors for measuring characteristics of the smart home environment.  The thermostat may also include a processor coupled to the HVAC control circuitry and the one or more sensors, which may be operable to cause the thermostat to perform a variety of operations.  Such operations may include, for example, receiving a request for a thermodynamic model of a structure that predicts an indoor temperature trajectory of the structure in response to application of an HVAC actuation state, acquiring time information, temperature information, and HVAC actuation state information for a period of time during which the HVAC system controls a thermal environment of the structure, and determining a plurality of weighting factors corresponding to a respective plurality of predetermined basis functions, the weighted combination 
of basis functions characterizing an indoor temperature trajectory of the structure in response to a change in the HVAC actuation state, the basis functions including an inertial carryover component that characterizes a carryover of a rate of indoor temperature change that was occurring immediately prior to the change in actuation state.  Such operations may further include, in response to the request, returning a thermodynamic model including the determined plurality of weighting factors corresponding to the respective plurality of predetermined basis functions.

[0026] Various methods, apparatus, systems, and computer-readable mediums are described herein that concern the field of thermodynamic behavioral modeling of structures.  In many modern systems, including systems such 
temperatures.  Such predictions may also be used periodically, such as during 
demand-response (DR) events, to more accurately identify a schedule of setpoint 
temperatures that maximizes the amount of energy shifted from the DR event 
period to a period of time outside of the DR event period, or a schedule that 
is optimal in some additional or alternative sense.

[0037] In some instances, intelligence components 116 can be configured to predict desirable settings and/or to implement those settings.  For example, based on the presence detection, intelligence components 116 can adjust device settings to, e.g., conserve power when nobody is home or in a particular room or to accord with user preferences (e.g., general at-home preferences or user-specific preferences).  As another example, based on the detection of a particular person, animal or object (e.g., a child, pet or lost object), intelligence components 116 can initiate an audio or visual indicator of where the person, animal or object is or can initiate an alarm or security feature if an unrecognized person is detected under certain conditions (e.g., at night or when lights are out).  As yet another example, intelligence components 116 can detect hourly, weekly or even seasonal trends in user settings and adjust settings accordingly.  For example, intelligence components 116 can detect that a particular device is turned on every week day at 6:30 am, or that a device setting is gradually adjusted from a high setting to lower settings over the last three hours.  Intelligence components 116 can then predict that the device is to be turned on every week day at 6:30 am or that the setting should continue to gradually lower its setting over a longer time period.

[0039] FIG. 1B illustrates an intelligent, network-connected device 100 having a replaceable module 114 (e.g., a head unit) and a docking station 112 (e.g., a back plate) for ease of installation, configuration, and upgrading according to an embodiment.  As is described hereinabove, device 100 may be wall mounted, have a circular shape, and have an outer rotatable ring 120 (that may be, e.g., 
part of user interface 104) for receiving user input.  Outer rotatable ring 120 allows the user to make adjustments, such as selecting a new target temperature.  For example, by rotating outer ring 120 clockwise, a target setpoint temperature can be increased, and by rotating the outer ring 120 counter-clockwise, the target setpoint temperature can be decreased.  Changes to an existing setpoint temperature that reflect a desire for the temperature in the structure to be immediately changed to that setpoint temperature may herein be referred to as changes to an "immediate setpoint temperature" or a "current setpoint temperature".  This is in contrast to setpoint temperatures that may be provided in a hourly, daily, weekly, monthly, or other schedule in which setpoint temperatures may reflect a desire for future temperatures in the structure.  Such setpoint temperatures may herein be referred as "scheduled setpoint temperature" or as a "schedule of setpoint temperatures".

[0043] In some embodiments, the back plate electronics 130 includes an MCU processor, and driver circuitry for opening and closing the HVAC control circuits, thereby turning on and turning off the one or more HVAC functions such as heating and cooling.  The electronics 130 also includes flash memory which is used to store a series of programmed settings that take effect at different times of the day, such that programmed setpoint (i.e., desired temperature) changes can be carried out even when the head unit 114 is not attached to the back plate 112.  According to some embodiments, the electronics 130 also includes power harvesting circuitry (that may be in addition or alternatively to that provided in head unit 114) to obtain power from the HVAC control circuit(s) even when an HVAC common power wire is not available.

[0047] In some embodiments, the smart home may include at least one energy consumption meter 218 such as a smart meter.  The energy consumption meter 218 monitors some or all energy (electricity, gas, etc.) consumed by the devices in and around the structure 250.  The energy consumption meter 218 may display the amount of energy consumed over a given period of time on a surface of the meter 218.  The given period may be, e.g., a second, a minute, an hour, a day, a month, a time span less than one second, a time span greater than a month, or a time span between one second and one month.  In some embodiments, the energy consumption meter 218 may include communication capabilities (wired or wireless) that enable the meter 218 to communicate various information, e.g., the amount of energy consumed over one or more given periods, the price of energy at any particular time or during any particular period of time, etc. The communication capabilities may also enable the meter to receive various information.  For example, the meter may receive instructions for controlling one or more devices in the smart home such as the HVAC system 203, the price of energy at any particular time or during any particular period of time, etc. To facilitate control of devices in and around the structure 250, the meter 218 may be wired or wirelessly connected to such devices.

[0076] The DR control unit 612 may be operable to control the HVAC system, e.g., HVAC 203, for a DR event.  DR control unit 612 may include various control logic for facilitating such control, and in some cases such control logic may control the HVAC system so as to shift energy consumption from within a DR event period (i.e., a period of time during which reduced energy consumption is desired) to one or more time periods outside of the DR event period.  In performing such control, the DR control unit 612 may at least partially rely on or more predictions of the thermodynamic behavior of the structure.  Various techniques for controlling an HVAC system in response to a DR event are described in commonly assigned U.S.  Ser.  No. 13/842,213 (Ref. No. NES0253-US), filed Mar.  15, 2013, and concurrently filed U.S.  Ser.  No. ______ (Ref. No. NES0340-US), titled "Controlling An HVAC System In Association With a 

[0099] It should be recognized that a distinction may be drawn between activity at the beginning of a cycle and activity at the middle and end of a cycle, where a cycle is a period over which an HVAC system is actuated in accordance with a particular HVAC actuation state.  At the beginning of a cycle (e.g., the first 5-10 minutes), early-cycle activity occurs during which most of the temperature change is carried over from a previous cycle, and the HVAC begins to ramp up.  After the beginning of the cycle (e.g., after 10 minutes), steady-state activity occurs during which HVAC effect gradually diminishes as the temperature moves toward the setpoint and away from the outdoor temperature, and changes in outdoor temperature, structure temperature, and time of day greatly affect the temperature profile.  As used herein, "cycle" refers to a period during which a particular HVAC actuation state is in effect with respect to the energy-consuming parameters (i.e., actuation stage(s)) of interest for the model being considered.  For example, consider a scenario in which the parameter of interest is simply whether the heating is ON or OFF.  In a simple single-stage HVAC system, the time that the HVAC is ON and then OFF represents two distinct consecutive cycles.  However, in a more complex HVAC system having multiple stages such as a heating stage and a fan, the time that heater is on (regardless of fan state), and then the heater is off (regardless of fan state), represents two distinct consecutive cycles.  In this more complex system, the state of the fan does not impact the duration of the cycle since the parameter of interest for the particular model is only concerned with the state of the heater.


		As per claim 5, Matsuoka teaches of identifying, by a site intelligence engine and effector mapping engine, a meter associated with at least one effector from among the plurality of effectors; evaluating a meter charge profile associated with the meter and stored in a site intelligence database by the site intelligence engine to determine an existence of a demand charge of the meter charge profile [para 47]; and performing, by a run time, ramp time, and load rolling engine, a load rolling method in response to the existence of the demand charge, wherein the load rolling method returns a timeslot precession instruction;  and subsequent to the performing the load rolling method, setting an operating time of the at least one effector from among the plurality of 
 		As per claim 6, Matsuoka teaches that the load rolling method comprises: accessing the calendar, wherein the calendar comprises a sequence of time slots, wherein at least one time slot is associated with a unit start time of the at least one effector from among the plurality of effectors [para 7 26]; calculating a demand of the meter associated with the at least one effector from among the plurality of effectors during the at least one time slot [para 26, 57];  in response to the demand being greater than a meter demand target, associating a second time slot earlier than the at least one time slot with the unit start time, calculating a second demand of the meter associated with the at least one effector from among the plurality of effectors during the second time slot, in response to the second demand being less than or equal to the meter demand target, returning the timeslot precession instruction, wherein the returning the timeslot precession instruction comprises associating the second time slot earlier than the at least one time slot with the unit start time [para 26, 39]. 
	As per claim 7, Matsuoka teaches a method of environmental control management by an environmental control management system configured to provide environmental control management for at least one of a plurality of controlled sites, the method comprising: importing data representative of a calendar containing a plurality of calendar events, by a calendar activity engine of a controller, wherein the data comprises at least one of dates, times, use types, and rooms [abstract all; para 26, 37, 39, 43, 80, 108]; 

		wherein assigning the ramp time comprises performing a method of daily weather-responsive effector ramp time determination, the method of daily weather-responsive effector ramp time determination comprising: obtaining a mode of a thermostat, wherein obtaining the mode of the thermostat comprises: retrieving, by a weather database of a third party data receiver, daily weather forecast data comprising a forecast high temperature and a forecast low temperature [para 5, 10];  
		retrieving an outside air cooling enable temperature (OACET) of the thermostat from a seasonal values table of at least one of an equipment intelligence database of a static data store; retrieving an outside air heating enable temperature (OAHET) of the thermostat from the seasonal values table of the equipment intelligence database of the static data store [para 8, 28, 30];  
		comparing the forecast high temperature to the OACET; comparing the forecast low temperature to the OAHET [para 5]; in response to the forecast high temperature being less than or equal to the OACET and the forecast low temperature being greater than or equal to the OAHET, selecting an automatic mode for the thermostat [para 77, 82]; 
		in response to the forecast high temperature being less than or equal to the OACET and the forecast low temperature being less than or equal to the OAHET, 
		in response to the forecast high temperature being greater than or equal to the OACET and the forecast low temperature being greater than or equal to the OAHET, setting a cooling mode for the thermostat; and in response to the mode of the thermostat being the cooling mode, performing, by the run time, ramp time, and load rolling engine, a cooling mode ramp time establishment procedure [para 82, 83, 94, 99];  in response to the mode of the thermostat being the heating mode, performing, by the run time, ramp time, and load rolling engine, a heating mode ramp time establishment procedure;  and in response to the mode of the thermostat being the automatic mode, performing, by the run time, ramp time, and load rolling engine, an automatic mode ramp time establishment procedure [para 99].
		As per claim 8, Matsuoka teaches that the heating mode ramp time establishment procedure comprises: selecting a current day's low forecast temperature [para 5, 10]; retrieving an OAHET from the seasonal values table of the equipment intelligence database of the static data store [para 8, 28, 30]; 
		differencing the current day's low forecast temperature with the OACET to obtain a worst case forecast temperature delta [para 5, 8, 87];  
		retrieving a ramp time coefficient from the equipment intelligence database of the static data store;  multiplying the ramp time coefficient by the worst case forecast temperature delta to determine a calculated heating ramp time;  comparing the 
 		As per claim 9, Matsuoka teaches that the cooling mode ramp time establishment procedure comprises: selecting a higher of a previous day's high forecast temperature and a current day's high forecast temperature [para 5, 10]; retrieving an OACET from the seasonal values table of the equipment intelligence database of the static data store [para 8, 28, 30]; 
		differencing the higher of the previous day's high forecast temperature and the current day's high forecast temperature with the OACET to obtain a worst case forecast temperature delta [para 5, 8, 87];  retrieving a ramp time coefficient from the equipment intelligence database of the static data store;  multiplying the ramp time coefficient by the worst case forecast temperature delta to determine a calculated cooling ramp time;  comparing the calculated cooling ramp time to a minimum ramp time and selecting a larger of the calculated cooling ramp time and the minimum ramp time as an adjusted cooling ramp time [para 99-101] ;  retrieving a maximum ramp time from the equipment intelligence database of the static data store;  and selecting a smaller of the maximum ramp time and the adjusted cooling ramp time as a final adjusted cooling ramp time;  
 		As per claim 10, Matsuoka teaches that the automatic mode ramp time 
establishment procedure comprises: retrieving a final adjusted cooling ramp time by performing the cooling mode ramp time establishment procedure;  retrieving a final adjusted heating ramp time by performing the heating mode ramp time establishment procedure [para 99-101];  
		selecting a higher of a previous day's high forecast temperature and a current day's high forecast temperature [para 5, 10];  comparing the selected higher temperature to the OAHET [para 5, 8, 87];  
		in response to the selected higher temperature being greater than or equal to the OAHET selecting the final adjusted heating ramp time as a final adjusted automatic ramp time; in response to the selected higher temperature being less than the OAHET selecting the final adjusted cooling ramp time as a final adjusted automatic ramp time; and propagating the final adjusted automatic ramp time to at least one of a central plant and the effector connected to the thermostat [para 33, 36, 99-101].
		As per claim 21, Matsuoka teaches a method of environmental control management by an environmental control management system configured to provide environmental control management for at least one of a plurality of controlled sites, the method comprising: importing data representative of a calendar containing a plurality of calendar events, by a calendar activity engine of a controller, wherein the data comprises at least one of dates, times, use types, and rooms [abstract all; para 26, 37, 39, 43, 80, 108]; 

		instructing, by the controller, an effector to actuate in response to the ramp time assigned to a first calendar event of the plurality of calendar events, wherein actuating comprises at least one of turning on, turning off, increasing power, and decreasing power [para 78, 99-101];  
		calculating, by the calendar activity engine, an event proximity window comprising a determined duration of time wherein events spaced apart by no less than the event proximity window are mergeable as a single event [para 26, 39, 76];  and 
		merging, by the calendar activity engine, at least two calendar events of the plurality of calendar events, in response to the at least two calendar events occupying time slots lying within the event proximity window [para 36, 99].
 		 		
Allowable Subject Matter
10.	Claims 1-3 and 11-20 allowed over prior art.
		 
 	11. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part 

12.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Peterson et al., US patent no. 8141373 discloses a method of controlling a circulation fan based on a number of different factors such as indoor/outdoor environmental conditions, HVAC schedule period, time of year, or a pseudo random operation.  The purpose is to move air through a controlled space when the HVAC system is not calling for heating or cooling to increase the comfort level of the occupants, or in some cases to increase the indoor air quality by bringing in a fraction of outdoor air [figures 1, 3; col. 4, line 56-col. 5, line 12].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 6:30 am-2:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

Apr. 7, 2021
/CHUN CAO/Primary Examiner, Art Unit 2115                                                                                                                                                                                                                                                                                                                                                





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Matsuoka is cited by applicant.